                  Case 21-10723-MFW                Doc 161       Filed 05/25/21         Page 1 of 11




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

  In re:                                                       Chapter 11

  CONNECTIONS COMMUNITY
  SUPPORT PROGRAMS, INC.,                                      Case No. 21-10723 (MFW)

                                       Debtor. 1               Hearing Date: Only in the event of an objection
                                                               Objection Due: June 15. 2021 at 4:00 p.m. (ET)



      FIRST MONTHLY APPLICATION OF CHIPMAN BROWN CICERO & COLE, LLP,
            FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES AS
          COUNSEL FOR THE DEBTOR FOR THE PERIOD FROM APRIL 19, 2021
                    THROUGH AND INCLUDING APRIL 30, 2021


Name of Applicant:                                              Chipman Brown Cicero & Cole, LLP


                                                                Debtor and Debtor-in-Possession, Effective as of
Authorized to Provide Professional Services to:
                                                                April 19, 2021

Period for Which Compensation and Reimbursement is
                                                                April 19, 2021 through April 30, 2020
Sought:

Amount of Compensation Sought as Actual,
                                                                $113,315.00 (80% = $90,652.00)
Reasonable and Necessary:

Amount of Expense Reimbursement Sought as Actual,
                                                                $1,028.54
Reasonable and Necessary:

  This is a(n)              Interim       √        Monthly              Final Fee Application.

  This is CBCC’s first monthly application.

  The total time expended in connection with the preparation of this fee application is not included
  herein as such time was expended after the Application Period.




  1
      The Debtor in this chapter 11 case, along with the last four digits of its tax identification number, is as follows:
      Connections Community Support Programs, Inc. (3030). The address of the Debtor’s corporate headquarters is
      3812 Lancaster Pike, Wilmington, Delaware 19805.
                Case 21-10723-MFW                Doc 161       Filed 05/25/21         Page 2 of 11




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

CONNECTIONS COMMUNITY
SUPPORT PROGRAMS, INC.,                                      Case No. 21-10723 (MFW)

                                     Debtor. 1               Hearing Date: Only in the event of an objection
                                                             Objection Due: June 15. 2021 at 4:00 p.m. (ET)



    FIRST MONTHLY APPLICATION OF CHIPMAN BROWN CICERO & COLE, LLP,
          FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES AS
        COUNSEL FOR THE DEBTOR FOR THE PERIOD FROM APRIL 19, 2021
                  THROUGH AND INCLUDING APRIL 30, 2021

         Pursuant to sections 330 and 331 of title 11 of the United States Code §§ 101-1532 (the

“Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure for the United

States Bankruptcy Court for the District of Delaware (the “Local Rules”), Chipman Brown Cicero

& Cole, LLP (“CBCC”), counsel to the debtor and debtor-in-possession (the “Debtor”), hereby

submits its first monthly application (the “Application”) for compensation and reimbursement of

expenses for the period from April 19, 2021 through and including April 30, 2021 (the

“Application Period”). By this Application, CBCC seeks a monthly interim allowance of

compensation in the amount of $113,315.00 and actual expenses in the amount of $1,028.54, for

an aggregate total of $114,343.54 in accordance with the Order Granting the Motion of the Debtor

for an Order Establishing Procedures for Interim Compensation and Reimbursement of Expenses

of Professionals Pursuant Sections 105(a) And 331 of the Bankruptcy Code [Docket No. 135]

entered May 13, 2021 (the “Interim Compensation Order”). CBCC hereby seeks payment of


1
    The Debtor in this chapter 11 case, along with the last four digits of its tax identification number, is as follows:
    Connections Community Support Programs, Inc. (3030). The address of the Debtor’s corporate headquarters is
    3812 Lancaster Pike, Wilmington, Delaware 19805.
             Case 21-10723-MFW          Doc 161      Filed 05/25/21     Page 3 of 11




$90,652.00 (80% of the allowed fees) and reimbursement of $1,028.54 (100% of allowed

expenses), for an aggregate total payment of $91,680.54 for the Application Period upon the filing

of a certificate of no objection. In support thereof, CBCC respectfully represents as follows:

                                  JURISDICTION AND VENUE

        1.     The Court has jurisdiction over the Debtor, its estates, and this matter under 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012. This is a core proceeding

under 28 U.S.C. § 157(b).

        2.     Venue of this proceeding and this Application is proper in this district pursuant to

28 U.S.C. § 1408.

        3.     Pursuant to Local Rule 9013-1(f), CBCC consents to the entry of a final order by

the Court in connection with this Application, to the extent it is later determined that the Court,

absent consent of the parties, cannot enter final orders or judgments consistent with Article III of

the United States Constitution.

        4.     The statutory predicates for the relief sought herein are sections 330 and 331 of the

Bankruptcy Code, Bankruptcy Rule 2016 and Local Rule 2016-2.

                                        BACKGROUND

A.      GENERAL BACKGROUND.

       5.     On April 19, 2021 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code in this Court thereby commencing this case (the

“Chapter 11 Case”).

       6.     The Debtor is authorized to continue to operate its businesses and manage its

properties as debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.




                                               -2-
                 Case 21-10723-MFW        Doc 161      Filed 05/25/21    Page 4 of 11




           7.    On May 3, 2021, the Office of the United States Trustee for the District of Delaware

appointed an official committee of unsecured creditors in this Chapter 11 Case.

           8.     On May 13, 2021, the Court signed the Interim Compensation Order, authorizing

 certain professionals (“Professionals”) to submit monthly applications for interim compensation

 and reimbursement for expenses, pursuant to the procedures specified therein. The Interim

 Compensation Order provides, among other things, that a Professional may submit monthly fee

 applications. If no objections are made within twenty-one (21) days after service of the monthly

 fee application the Debtor is authorized to pay the Professional eighty percent (80%) of the

 requested fees and one hundred percent (100%) of the requested expenses.

 B.        THE RETENTION OF CHIPMAN BROWN.

           9.    On April 28, 2021, the Debtor filed the Application of the Debtor for Entry of an

Order Authorizing the Retention and Employment of Chipman Brown Cicero & Cole, LLP as

Counsel to the Debtor Effective as of the Petition Date [Docket No. 65] (the “Retention

Application”).

           10.   On May 13, 2021, the Court entered the Order Authorizing the Retention and

Employment of Chipman Brown Cicero & Cole, LLP as Counsel to the Debtor Effective as of the

Petition Date [Docket No. 130] (the “Retention Order”).

                                       RELIEF REQUESTED

           11.   Subject to Court approval, CBCC seeks payment for compensation on an hourly

basis, plus reimbursement of actual, necessary expenses incurred by CBCC during the Application

Period. With the exception of copy charges (which are charged at a lower rate), the rates charged

by CBCC in this Chapter 11 Case do not differ from the rates charged to CBCC’s non-bankruptcy

clients.




                                                 -3-
                 Case 21-10723-MFW              Doc 161       Filed 05/25/21        Page 5 of 11




         12.      This Application is the first monthly fee application filed by CBCC in this Chapter

11 Case. In connection with the professional services described below, by this Application, CBCC

seeks allowance of compensation in the amount of $113,315.00 and reimbursement of actual and

necessary expenses in the amount of $1,028.54 for the Application Period.

A.        COMPENSATION REQUESTED.

         13.      A summary of the hours spent, the names of each professional and paraprofessional

rendering services to the Debtor during the Application Period, the regular customary billing rates

and the total value of time incurred by each of the CBCC attorneys rendering services to the Debtor

is attached hereto as Exhibit A.

         14.      A copy of the computer-generated time entries reflecting the time recorded for these

services, organized in project billing categories in accordance with the United States Trustee’s

Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed

Under 11 U.S.C. § 330 (the “Guidelines”), is attached hereto as Exhibit B.

B.        EXPENSE REIMBURSEMENT.

         15.      CBCC incurred out-of-pocket expenses during the Application Period in the amount

of $1,028.54. A statement of expenses incurred by CBCC during the Application Period is attached

as Exhibit C. All time entries and requested expenses are in compliance with Rule 2016-2 of the

Local Rules. 2

         16.      Pursuant to Local Rule 2016-2, CBCC represents as follows with regard to its

charges for actual and necessary costs and expenses incurred during the Application Period:




2
     CBCC has also attempted to ensure that this Application complies with the Guidelines. To the extent that the
     Guidelines conflict with the Local Rules, in particular, Local Rule 2016-2, CBCC has chosen to comply with such
     Local Rule. CBCC will supplement this Application with additional detail or information upon request.


                                                        -4-
            Case 21-10723-MFW           Doc 161      Filed 05/25/21    Page 6 of 11




              a.      Copy charges and photocopying expenses were $.10 per page, which charge
                      is reasonable and customary in the legal industry and represents the costs of
                      copy material, acquisition, maintenance, storage and operation of copy and
                      printer machines, together with a margin for recovery of related
                      expenditures. In addition, CBCC often utilizes outside copier services for
                      high volume projects, and this Application seeks the recovery of those costs,
                      if applicable;

              b.      Incoming facsimiles are not billed;

              c.      Outgoing facsimiles are billed at the rate of $.25 per page;

              d.      Toll telephone charges are not billed; and

              e.      Computer assisted legal research charges are billed at actual costs.

                   RESPONSES TO FEE GUIDELINES QUESTIONNAIRE


                        QUESTION                                   RESPONSE      EXPLANATION

Did you agree to any variations from, or alternatives to,
your standard or customary billing rates, fees or terms for
services pertaining to this engagement that were provided
during the application period? If so, please explain.                 No                N/A
                                                                                      The time
If the fees sought in this fee application as compared to the
                                                                                     needed to
fees budgeted for this time period covered by this fee
                                                                                    perform all
application are higher by 10% or more, did you discuss the
                                                                                   tasks needed
reasons for the variation with the client?
                                                                                     exceeded
                                                                                     budgeted
                                                                                      amount.
                                                                                 Budget limited
                                                                                    due to cash
                                                                                 liquidity issues
                                                                                     facing the
                                                                      Yes            company
Have any of the professionals included in this fee
application varied their hourly rate based on the geographic
location of the bankruptcy case?                                      No               N/A
Does the fee application include time or fees related to
reviewing or revising time records or preparing, reviewing,
or revising invoices?                                                 No               N/A
Does this fee application include time or fees for reviewing
time records to redact any privileged or other confidential           No               N/A


                                               -5-
             Case 21-10723-MFW           Doc 161      Filed 05/25/21     Page 7 of 11




  information?
  If the fee application includes any rate increases since
  retention:
      i. Did your client review and approve those rate
      increases in advance?


      ii. Did your client agree when retaining the law firm to
      accept all future rate increases? If not, did you inform
      your client that they need not agree to modified rates
      or terms in order to have you continue the
      representation, consistent with ABA formal Ethics
      Opinion 11-458?                                                  N/A               N/A

                                      LEGAL STANDARD

       17.    Section 330(a)(l) of the Bankruptcy Code allows the payment of:

                 (A)    Reasonable compensation for actual, necessary services
                 rendered by the trustee, examiner, professional person, or attorney
                 and by any paraprofessional person employed by any such person;
                 and

                 (B)    Reimbursement for actual, necessary expenses.

11 U.S.C. § 330(a)(1).       Reasonableness of compensation is driven by the “market-driven

approach” which considers the nature, extent and value of services provided by the professional

and cost of comparable services in the non-bankruptcy contexts. See Zolfo Cooper & Co. v.

Sunbeam-Oster Co., 50 F.3d 253, 258 (3d Cir. 1995); In re Busy Beaver Building Ctr., Inc., 19

F.3d 833, 849 (3d Cir. 1994). Thus, the “baseline rule is for firms to receive their customary rates.”

Zolfo Cooper, 50 F.3d at 259.

       18.    In accordance with its practices in non-bankruptcy matters, CBCC has calculated its

compensation requested in this Application by applying its standard hourly rates.            CBCC’s

calculation is based upon hourly rates that are well within the range of rates that are charged by

comparable firms in similar bankruptcy cases. Accordingly, CBCC’s rates should be determined

to be reasonable under section 330 of the Bankruptcy Code.


                                                -6-
              Case 21-10723-MFW          Doc 161      Filed 05/25/21     Page 8 of 11




       19.     CBCC’s fees during the Application Period are also reasonable under the prevailing

legal standard and should be allowed. The amount of these fees is not unusual given the complexity,

accelerated deadlines, and size of the Debtor’s Chapter 11 Case. CBCC’s fees are commensurate

with fees that other attorneys of comparable experience and expertise have charged and been

awarded in similar chapter 11 cases. Accordingly, CBCC’s fees are reasonable pursuant to section

330 of the Bankruptcy Code.

       20.     Section 330(a)(1)(B) of the Bankruptcy Code permits reimbursement for actual,

necessary expenses. CBCC’s legal services and expenses incurred during the Application Period

are set forth in this Application and constitute only those necessary expenses that were incurred for

the benefit of the Debtor’s estates. CBCC has properly requested reimbursement of only actual,

necessary and appropriate legal expenses.

       21.     Except as permitted by Bankruptcy Rule 2016, no agreement or understanding exists

between CBCC and/or any third person for the sharing or division of compensation. All of the

services for which compensation is requested in this Application were rendered at the request of

and solely on behalf of the Debtor.

       22.     Pursuant to the standards set forth in sections 330 and 331 of the Bankruptcy Code,

CBCC submits that the compensation requested is for actual and necessary services and expenses,

and is reasonable, based upon the nature, extent and value of such services, the time spent thereon,

and the costs of comparable services in a case under the Bankruptcy Code.

       23.     The time records annexed to this Application constitute only a general statement of

the services rendered and time expended without description of the pressure and constraints under

which CBCC actually rendered these services. The considerable challenges of this case have been

attended to and managed by CBCC at all levels, promptly, expertly, and often to the exclusion of




                                                -7-
              Case 21-10723-MFW          Doc 161       Filed 05/25/21    Page 9 of 11




the other matters in CBCC’s office. CBCC submits, therefore, that its fees and expenses were

actual, necessary, reasonable, and justified, and should be allowed in full.

                                 RESERVATION OF RIGHTS

       24.     To the extent time or disbursement charges for services rendered or disbursements

incurred relate to the Application Period but were not processed prior to the preparation of this

Application, or CBCC has for any other reason not sought compensation or reimbursement of

expenses herein with respect to any services rendered or expenses incurred during the Application

Period, CBCC reserves the right to request additional compensation for such services and

reimbursement of such expenses in a future application.

                     CERTIFICATE OF COMPLIANCE AND WAIVER

       25.     The undersigned representative of CBCC certifies that he has reviewed the

requirements of Local Rule 2016-2 and that the Application substantially complies with that Local

Rule. To the extent that the Application does not comply in all respects with the requirements of

Local Rule 2016-2, CBCC believes that such deviations are not material and respectfully requests

that any such requirements be waived.

                                          CONCLUSION

        WHEREFORE, CBCC respectfully requests (a) that it be allowed compensation in the

amount of $113,315.00 for professional services rendered (80% or $90,652.00) of which is to be

paid upon the filing of a certificate of no objection), and reimbursement of expenses in the amount

of $1,028.54 (100% of which is to be paid upon the filing of a certificate of no objection) for the

Application Period; and (b) that the Court authorize and direct the Debtor to pay CBCC the

amounts due and owing hereunder in accordance with the Interim Compensation Order.




                                                 -8-
          Case 21-10723-MFW   Doc 161    Filed 05/25/21   Page 10 of 11




Dated: May 25, 2021               CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware

                                  /s/ William E. Chipman, Jr.
                                  William E. Chipman, Jr. (No. 3818)
                                  Mark L. Desgrosseilliers (No. 4083)
                                  Mark D. Olivere (No. 4291)
                                  Hercules Plaza
                                  1313 North Market Street, Suite 5400
                                  Wilmington, Delaware 19801
                                  Telephone:     (302) 295-0191
                                  Facsimile:     (302) 295-0199
                                  Email:         chipman@chipmanbrown.com
                                                 desgross@chipmanbrown.com
                                                 olivere@chipmanbrown.com

                                  Counsel for the Debtor and the
                                  Debtor-in-Possession




                                   -9-
               Case 21-10723-MFW                  Doc 161     Filed 05/25/21         Page 11 of 11




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

CONNECTIONS COMMUNITY
SUPPORT PROGRAMS, INC.,                                      Case No. 21-10723 (MFW)

                                     Debtor. 1

                                                  VERIFICATION

STATE OF DELAWARE                             )
                                              )        SS
COUNTY OF NEW CASTLE                          )

         I, William E. Chipman, Jr., being duly sworn according to law, deposes and says:

         1.       I am a partner in the law firm of Chipman Brown Cicero & Cole, LLP, counsel to

Connections Community Support Programs, Inc.

         2.       I have read the foregoing Application of Chipman Brown Cicero & Cole, LLP for

allowance of compensation and reimbursement of expenses and know the contents thereof, and

the same are correct to the best of my knowledge, information and belief.

         3.       I have reviewed the requirements of Local Rule 2016-2 of the United States

Bankruptcy Court for the District of Delaware, and to the best of my knowledge, information and

belief this Application complies with Local Rule 2016-2.

Dated: May 25, 2021
                                                                /s/ William E. Chipman, Jr.
                                                                William E. Chipman, Jr. (No. 3818)




1
    The Debtor in this chapter 11 case, along with the last four digits of its tax identification number, is as follows:
    Connections Community Support Programs, Inc. (3030). The address of the Debtor’s corporate headquarters is
    3812 Lancaster Pike, Wilmington, Delaware 19805.
